In this action upon the common counts for money loaned, it is undisputed that on May 29, 1926, the plaintiff, now a widow 70 years of age, who earns her living by working out by the day at house work, withdrew $1,000. of a total of $1800. which she had in the savings bank, and turned it over to Philip W. Beers who at the time was building a commercial garage where he was about to embark in business. The only question is as to whether he received this *Page 123 
money for himself or as agent for the defendant, his wife, who was the owner of the garage property, and was a niece of the plaintiff's deceased husband.
There is a flat conflict of testimony between the plaintiff's version that in response to the defendant's almost hysterical request for this loan of a few days previous, she turned the money over to the defendant's husband on the day in question, and that of the defendant and her husband that the defendant made no such request and knew nothing of the loan at the time, but that as the husband testifies it was offered to and consummated with the husband individually only, in consequence of the plaintiff's desire to obtain a six per cent interest rate instead of the four per cent she was getting at the bank
In view of the relations of the parties, the existing circumstances, the inherent probabilities, and of the appearance of these three principals upon the witness stand, it is my conclusion that the true version is that told by the plaintiff. She is therefore entitled to judgment.
   In addition to the principal of $1,000.00 a total of $527.50 interest for 8 years 9 1/2 months has accrued. From this total of $1527.50, the sum of $192.82 is to be deducted for interest payments credited, leaving a balance of $1,334.68. Judgment may be entered for the plaintiff to recover this amount of the defendant, plus her costs.